FILED
                             NOT FOR PUBLICATION                            NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SCOTT MALCOMSON,                                 No. 10-15540

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02306-GMS

  v.
                                                 MEMORANDUM *
TOPPS, INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Scott Malcomson appeals pro se from the district court’s summary judgment

in his action alleging joint ownership of a copyright under 17 U.S.C. §§ 101 et seq.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the grant of

summary judgment, Aalmuhammed v. Lee, 202 F.3d 1227, 1230 (9th Cir. 2000),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and for an abuse of discretion the denial of reconsideration, Zimmerman v. City of

Oakland, 255 F.3d 734, 737 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment because Malcomson

failed to raise a genuine dispute of material fact as to whether his periodic written

contributions to a small portion of a popular science fiction gaming franchise

satisfied the test for joint ownership of the entire work. See Aalmuhammed, 202

F.3d at 1234 (listing factors to determine whether a work is jointly authored in the

absence of a contract for purposes of a copyright claim of joint ownership).

      The district court did not abuse its discretion in denying reconsideration

because Malcomson failed to establish that it committed “clear error” or made a

decision that was “manifestly unjust.” Zimmerman, 255 F.3d at 740.

      Malcomson’s remaining contentions are unpersuasive.

      We decline to consider arguments raised for the first time on appeal. See

MacDonald v. Grace Church Seattle, 457 F.3d 1079, 1086 (9th Cir. 2006).

      AFFIRMED.




                                           2                                     10-15540